J-S81016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  IN RE: K.G., A MINOR                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
  APPEAL OF: E.G., FATHER                      :   No. 1265 MDA 2017

                      Appeal from the Decree July 14, 2017
                 In the Court of Common Pleas of Centre County
                          Orphans' Court at No: 4155

  IN RE: M.G., A MINOR                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
  APPEAL OF: E.G., FATHER                      :   No. 1266 MDA 2017

                      Appeal from the Decree July 14, 2017
                 In the Court of Common Pleas of Centre County
                        Orphans' Court at No: 2016-4156

BEFORE:      PANELLA, J., STABILE, J., and PLATT*, J.

MEMORANDUM BY STABILE, J.:                            FILED FEBRUARY 08, 2018

       E.G. (“Father”) appeals from the decree entered July 14, 2017, which

involuntarily terminated his parental rights to his minor twin daughters, K.G.

and M.G. (collectively, “the Children”), born in December 2003. Additionally,

Father’s counsel filed a petition to withdraw and brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-S81016-17



A.2d 349 (Pa. 2009).        After careful review, we grant counsel’s petition to

withdraw and affirm.

       We summarize the relevant factual and procedural history of this matter

as follows. Father and D.G. (“Mother”) are former spouses. N.T., 4/27/17,

at 5. They separated, and later divorced, after Mother’s minor daughter from

a prior relationship accused Father of sexual abuse.       Id. at 5, 13, 59. In

January 2016, a jury convicted Father of numerous sexual offenses. Id. at 7;

Exhibit P1 (report by guardian ad litem) at Exhibit A (Megan’s Law Public

Report).1 Currently, Father is serving a minimum sentence of seventy-five

years’ incarceration.2

       Following Father’s incarceration, the Children visited him in prison. N.T.,

4/27/17, at 8, 20. However, the visits ended after the Children expressed

concern that Father was looking at them sexually. Id. at 8-9, 20-22. The

____________________________________________


1 Although the details are not entirely clear from the record, the jury also
convicted Father of committing sexual offenses against his own half-sister in
2003, when she was fourteen years old. See N.T., 4/27/17, at 6-7, 28; Exhibit
P1 at 7, Exhibit A.

2 In its opinion, the orphans’ court found that Father is serving a sentence of
seventy-four years’ incarceration, without specifying whether that is his
minimum or maximum sentence. Orphans’ Court Opinion, 7/14/17, at 2.
There was conflicting evidence in the record concerning the length of Father’s
sentence. See Exhibit P1 at 2 (indicating that Father will serve a seventy-four
year sentence); N.T., 4/27/17, at 39 (Father’s counsel indicating that Father
will be incarcerated “for at least 75 years”). However, it appears more likely
that Father received a minimum sentence of seventy-five years’ incarceration.
Mother attached a copy of Father’s court summary to her termination
petitions. The summary indicates that Father received twenty-five to fifty year
sentences for each of his crimes. See Petition to Terminate Parental Rights
(K.G.), 6/13/16, at Exhibit B.

                                           -2-
J-S81016-17



Children last saw Father in approximately December 2015, prior to his trial.

Id. at 8. Meanwhile, Mother began a relationship with S.H. Id. at 11. Mother

and the Children began living with S.H. in June 2016. Id. at 14-15. Mother

and S.H. became engaged, and planned to marry in June 2017. Id.

        On June 13, 2016, Mother filed petitions to involuntarily terminate

Father’s parental rights to the Children.    The orphans’ court conducted a

termination hearing on April 27, 2017. On July 14, 2017, the court entered a

decree terminating Father’s parental rights.     Father timely filed notices of

appeal on August 11, 2017, along with concise statements of errors

complained of on appeal. By order entered August 29, 2017, we consolidated

the appeals sua sponte. On October 27, 2017, Father’s counsel filed a petition

to withdraw and an Anders brief in this Court.

        Before reaching the merits of Father’s appeal, we must address

counsel’s petition to withdraw.   See Commonwealth v. Rojas, 874 A.2d
638, 639 (Pa. Super. 2005) (“‘When faced with a purported Anders brief, this

Court may not review the merits of the underlying issues without first passing

on the request to withdraw.’”) (quoting Commonwealth v. Smith, 700 A.2d
1301, 1303 (Pa. Super. 1997)). This Court extended the Anders procedure

to appeals from decrees involuntarily terminating parental rights in In re V.E.,

611 A.2d 1267 (Pa. Super. 1992). To withdraw pursuant to Anders, counsel

must:

        1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has

                                     -3-
J-S81016-17


      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders    brief   must   comply   with the   following

requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;
      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;
      (3) set forth counsel’s conclusion that the appeal is frivolous; and
      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, Father’s counsel filed a petition to withdraw,

certifying that he reviewed the record and determined that Father’s appeal is

frivolous. Counsel also filed a brief, which includes a summary of the history

and facts of the case, potential issues that could be raised by Father, and

counsel’s assessment of why those issues are frivolous, with citations to

                                     -4-
J-S81016-17


relevant legal authority. Counsel provided Father a copy of the brief, and a

letter advising him that he may obtain new counsel or raise additional issues

pro se. Accordingly, counsel complied substantially with the requirements of

Anders and Santiago.      Therefore, we may proceed to review the issues

outlined in the Anders brief. We must also “conduct an independent review

of the record to discern if there are any additional, non-frivolous issues

overlooked by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250

(Pa. Super. 2015) (footnote omitted).

     Counsel’s Anders brief raises the following issues for our review:

     1. Whether the orphans’ court committed an abuse of discretion
     or error of law when it concluded that [Mother] established
     grounds for termination of parental rights?

     2. Whether the orphans’ court committed an abuse of discretion
     or error of law when it concluded that it was in the best interest
     of the minor child to involuntarily terminate Father’s parental
     rights?

Anders Brief at 6.

     We review these claims mindful of our well-settled standard of review.

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.


                                     -5-
J-S81016-17



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       In this case, the orphans’ court terminated Father’s parental rights

pursuant to Sections 2511(a)(10), (11), and (b).3 We need only agree with

the court as to any one subsection of Section 2511(a), as well as Section


____________________________________________


3 Mother filed her termination petitions pursuant to Section 2511(a)(1) and
(2). The orphans’ court did not address Section 2511(a)(1) and (2) in its
opinion, so it is not clear whether the court found that Mother met her burden
under these subsections. With respect to Section 2511(a)(10) and (11), our
legislature added these subsections to the Adoption Act on October 28, 2016,
months after Mother filed her petitions on June 13, 2016. While Mother did
not petition pursuant to Section 2511(a)(10) and (11), both her counsel and
Father’s counsel addressed these subsections during their closing arguments.
Father’s counsel did not contend at any point that Sections 2511(a)(10) and
(11) were inapplicable.

                                           -6-
J-S81016-17


2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here, we analyze

the court’s decision to terminate under Section 2511(a)(11) and (b), which

provide as follows.

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

                                           ***

              (11) The parent is required to register as a sexual
              offender under 42 Pa.C.S. Ch. 97 Subch. H (relating
              to registration of sexual offenders) or to register with
              a sexual offender registry in another jurisdiction or
              foreign country.[4]

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511(a)(11), (b).

       Instantly, the orphans’ court concluded that Mother presented clear and

convincing evidence with respect to Section 2511(a)(11).          Orphans’ Court


____________________________________________


4 42 Pa.C.S.A. Chapter 97 Subchapter H contains the Sex Offender
Registration and Notification Act (“SORNA”). See 42 Pa.C.S.A. §§ 9799.10–
9799.41.


                                           -7-
J-S81016-17


Opinion, 7/14/17, at 9.          The court found that Father was convicted of

numerous sexual offenses, and that he will have lifetime registration and

reporting requirements as a sexual offender. Id.

       Our review of the record supports the findings of the orphans’ court.

During the termination hearing, Mother’s counsel presented the testimony of

the Children’s guardian ad litem, Barbara Topinka, Esquire.5            In addition,

Mother’s counsel provided the court a copy of Attorney Topinka’s report, which

the court admitted into evidence as Exhibit P1. N.T., 4/27/17, at 77. Exhibit

P1 contains a copy of Father’s “Pennsylvania State Police Megan’s Law Public

Report,” which indicates that he is a sexually violent predator and lists his

registration start date as May 2016.           The report also lists Father’s myriad

convictions, including rape of an unconscious victim, rape of a child, statutory

sexual assault, sexual assault, involuntarily deviate sexual intercourse,

indecent assault, corruption of minors, and unlawful contact with a minor.

Father’s counsel made no effort to challenge this evidence, and conceded at

the conclusion of the hearing that Father is required to register as a sexual

offender. Id. at 81. Accordingly, we discern no abuse of discretion.

       We next consider whether the orphans’ court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b).

       Section 2511(b) focuses on whether termination of parental rights
       would best serve the developmental, physical, and emotional
____________________________________________


5 The Children had both a guardian ad litem and legal counsel during the
hearing.

                                           -8-
J-S81016-17


      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted)).

      Here, the orphans’ court concluded that Mother presented clear and

convincing evidence that terminating Father’s parental rights would best serve

the Children’s needs and welfare pursuant to Section 2511(b). Orphans’ Court

Opinion, 7/14/17, at 10.     The court found that Father refuses to accept

responsibility for his crimes, and that allowing ongoing contact between the

Children and Father would pose a threat to the Children’s physical and

emotional safety. Id. at 10-11. The court further found that the Children are

ashamed and fearful of Father, and that they have developed a strong bond

with Mother’s fiancé and his family. Id.



                                     -9-
J-S81016-17


       Our review of the record again supports the findings of the orphans’

court. Concerning the Children’s safety, Attorney Topinka testified that she

interviewed Father, who admitted that he is attracted to “developed teenage

girls,” and that he had an “inappropriate relationship” with his victim, Mother’s

minor daughter. N.T., 4/27/17, at 29-30. However, Father did not admit that

this relationship was wrong, and seemed to blame Mother’s daughter for his

crimes.6 Id. at 46-47. Attorney Topinka testified that she also interviewed

the Children’s counselor, Nicole Carrita, and her coworker, Ashley Buck, who

expressed concern that Father may have been “grooming [the Children] as

potential next victims,” and that any future contact between the Children and

Father could be physically or emotionally harmful. Id. at 33-34, 40, 44-45.

       Concerning the Children’s relationship with Father, Attorney Topinka

testified that the Children love Father, but that they are hesitant to talk about

him. Id. at 34. She explained, “When I speak to [K.G.] and [M.G.] and they

talk about their dad they do seem to be somewhat on the fence about their

feelings and dealing with all these things. Sometimes they don’t want to talk

about it at all. Other times they will address it.” Id. at 37. Nonetheless,

Attorney Topinka testified that the Children do not want to see Father, and



____________________________________________


6 During his own testimony, Father admitted that his actions were “vile and
disgusting,” but insisted that he did not commit many of the crimes that he
was convicted of, and that “I know I can prove at this point that I am only
guilty of corruption, and, you know, maybe indecent exposure . . . .” N.T.,
4/27/17, at 50, 69.

                                          - 10 -
J-S81016-17


that any contact from Father “disturbs them greatly.” Id. at 34, 40. Attorney

Topinka described one incident during which Father sent a letter to the home

of the Children’s paternal grandmother, and the Children’s cousin brought the

letter to school and gave it to the Children. Id. at 42-43. Attorney Topinka

reported that this incident was “very traumatizing for them.” Id. at 43.

       In contrast, Attorney Topinka testified that the Children have a very

close relationship with Mother’s fiancé, S.H. Id. at 36. She explained, “Both

[K.G.] and [M.G.] refer to him as dad. They talk about their times with [S.H.

and Mother] as family time.           The girls also have developed very strong

relationships with [S.H.’s] children. He has three children and they consider

those children to be their siblings.”          Id.   Ultimately, Attorney Topinka

recommended that the orphans’ court terminate Father’s parental rights.7 Id.

       Thus, the record confirms that terminating Father’s parental rights will

best serve the Children’s needs and welfare. It is beyond cavil that Father

poses a severe risk of harm to the Children due to his attraction to young girls

and his refusal to accept responsibility for his numerous sexual offenses.

While the Children continue to harbor some affection for Father, they do not

want to visit with Father in prison and find any communication from him

____________________________________________


7 At the conclusion of the termination hearing, the Children’s legal counsel,
Daniel McKenrick, Esquire, reported that he spoke to the Children, and that
they requested that the orphans’ court follow the recommendation of Attorney
Topinka, and terminate Father’s parental rights. N.T., 4/27/17, at 78.




                                          - 11 -
J-S81016-17


disturbing. Moreover, the Children have a positive relationship with Mother’s

fiancé, S.H. Terminating Father’s parental rights will allow the Children to be

adopted, and forge a new family life.8

       Accordingly, our independent review of Father’s claims demonstrates

that they do not entitle him to relief. Moreover, our review of the record does

not reveal any non-frivolous claims overlooked by counsel. See Flowers, 113
A.3d at 1250.      We therefore grant counsel’s petition to withdraw, and we

affirm the July 14, 2017 decree.

       Petition to withdraw granted. Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/08/2018




____________________________________________


8 The Adoption Act provides that, “[u]nless the court for cause shown
determines otherwise,” an individual may not adopt the child of a non-spouse
unless that non-spouse first relinquishes his or her parental rights. See 23
Pa.C.S.A. § 2901; In re M.R.D., 145 A.3d 1117 (Pa. 2016) (holding that the
Adoption Act did not permit a grandfather to adopt his daughter’s child without
the daughter relinquishing her parental rights). As the orphans’ court
acknowledges, Mother and S.H. were not married at the time of the
termination hearing on April 27, 2017, but planned to marry in June 2017.
Thus, by the time the orphans’ court entered its termination decree on July
14, 2017, Mother and S.H. would be married, and S.H. would be permitted to
adopt the Children in accordance with the Adoption Act.

                                          - 12 -